Citation Nr: 1746348	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  08-34 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for cerebral atrophy, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic ischemic small vessel disease.

3.  Entitlement to service connection for demyelinating disease.  

4.  Entitlement to service connection for a bilateral hip disability.

5.  Entitlement to service connection for a bilateral leg disability.

6.  Entitlement to service connection for syphilis.

7.  Entitlement to service connection for abdominal pain.

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.

9.  Entitlement to a compensable evaluation for residuals of right wrist fracture.

10.  Entitlement to a compensable evaluation for residuals of a shell fragment wound of the right thigh.

11.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service in the United States Air Force from November 1951 to November 1955, and in the United States Army from January 1956 to April 1958, and from February 1960 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issues on appeal originally included the Veteran's claim of entitlement to service connection for dementia; however, in a May 2012 rating decision, the Agency of Original Jurisdiction (AOJ) awarded an increased 100 percent evaluation for PTSD with alcohol dependency and dementia.  As the symptoms of dementia are now considered as part and parcel of the Veteran's PTSD and are contemplated in the evaluation of that disability, this issue will no longer be addressed by the Board.  

The Board notes that, in June 2017, the AOJ issued a statement of the case on the issues of entitlement to a higher evaluation for PTSD, as well as earlier effective dates for the grants of special monthly compensation and a total rating based on unemployability (TDIU).  The file does not contain a substantive appeal with respect to these issues; therefore, the Board does not have jurisdiction over them and they will not be addressed herein.  

The Board also notes that in August 2017, the Veteran submitted a claim of entitlement to a higher level of special monthly compensation; an increased rating for a condition of the skeletal system; and service connection for an eye disability and traumatic brain injury.  As these claims have not been addressed in the first instance by the AOJ, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  The Board further observes that this claim also included the issue of entitlement to an increased rating for hearing loss; however, that issue is included in the instant appeal, and will be considered in the remand which follows.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

As an initial matter, the Board observes that following the issuance of the October 2008 statement of the case (SOC) for the matters on appeal, numerous additional records were developed by the AOJ and associated with the record.  Included in this evidence are VA treatment records, VA examination reports, private records identified by the Veteran and his spouse, and various statements by the Veteran and his spouse.  These records, dated prior to Board certification of the appeal on June 30, 2017, are pertinent to the matters on appeal.  In this regard, the Board observes that the waiver process of 38 C.F.R. § 20.1304(c) applies only to evidence submitted following certification of the appeal and transfer of records to the Board.  Therefore, in accordance with applicable regulations, the Board will remand the Veteran's appeal so that the additional evidence may be reviewed by the AOJ and a supplemental statement of the case (SSOC) may be issued.  

In a September 2017 appellate brief, the Veteran's representative pointed out that examinations conducted in the development of the Veteran's increased rating claims dated to 2006, and argued that they were too remote to adequately illustrate the severity of the Veteran's disabilities.  The representative also suggested that the Veteran's disabilities had worsened since the 2006 examinations.  Notably, the Veteran's statements over the years also suggest worsening of his service-connected disabilities.  Accordingly, the Board has concluded that additional examinations are warranted so that an informed decision may be made regarding the severity of his right wrist, right thigh, and hearing loss disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for appropriate VA examinations to determine the severity of his right thigh shell fragment wound residuals and right wrist fracture residuals.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

Regarding the right thigh disability, all pertinent symptomatology and findings should be reported in detail, including a discussion of the muscle groups involved and the extent of any muscle injury, to include scarring.  The examiner should also report the passive and active range of motion of any affected joint.  The examiner should set forth the Veteran's range of motion findings and note any pain, pain on use, weakness, incoordination, or excess fatigability.  If feasible, the examiner should portray any additional functional limitation of the affected joints due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated and discussed in the examination report.  If the Veteran does not have pain or any of the other factors, that fact should be noted as well. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Regarding the right wrist disability, all pertinent symptomatology and findings should be reported in detail, including active and passive range of motion testing.  The examiner should set forth the Veteran's range of motion findings and note any pain, pain on use, weakness, incoordination, or excess fatigability.  If feasible, the examiner should portray any additional functional limitation of the knees due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated and discussed in the examination report. If the Veteran does not have pain or any of the other factors, that fact should be noted as well.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
A discussion of the complete rationale for any conclusion reached should be provided.

2.  Schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss disability.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present manifestations of the Veteran's bilateral hearing loss disability.

A discussion of the complete rationale for any conclusion reached should be provided.

3.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issues on appeal, with consideration of the evidence added to the record since the October 2008 SOC.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




